Citation Nr: 1548262	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  12-34 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits, to include service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant; J.M., son of the appellant, and; J.T., friend



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran had service in the U.S. Coast Guard-Merchant Marines between December 1943 and August 1945, and in the U.S. Army from March 1953 to March 1955.  He died in March 2010.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland Ohio, on behalf of the Portland, Oregon RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos during oceangoing service in the Merchant Marines.  

2.  A contributing cause of the Veteran's death, pleural effusion, was the result of asbestos exposure during service.  



CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for the Veteran's cause of death are met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.310, 3.312 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Given the favorable decision by the Board, there is no further duty to notify or assist the appellant or to explain how VA complied with the duties to notify and assist.  

The appellant, the Veteran's surviving spouse, seeks service connection for the cause of the Veteran's death.  She asserts that the Veteran was exposed to asbestos during service, contributing to his death.  

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

For asbestos-related diseases, the Board notes there are no laws or regulations specifically dealing with asbestos and service connection.  However, VA's Adjudication Procedure Manual, M21-MR, Part IV.ii.2.C.9, and Part IV.ii.1.H.29.a, incorporates earlier agency guidance, which the Court of Appeals for Veterans' Claims has held the Board must discuss in assessing a claim to service connection for asbestos-related disease. McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The Adjudication Procedure Manual indicates that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Even brief or indirect exposure to asbestos can cause disease. 


Per the Manual, VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases.

As an initial matter, the Veteran is recognized as a veteran on the basis of his active military service in the U.S. Army from March 1953 to March 1955.  38 U.S.C.A. § 101.  Regarding the appellant's claim, it is based on the Veteran's alleged exposure to asbestos while serving in the Merchant Marines.  Service in the American Merchant Marine in oceangoing service is also considered active duty for the purposes of all laws administered by the Secretary of Veterans Affairs, but only if such service occurred during the Period of Armed Conflict for World War II, from December 7, 1941 to August 15, 1945.  See 38 C.F.R. § 3.7(x)(15).  In the present case, service personnel records confirm periods of active duty based on oceangoing service between December 1943 and August 1945.  

The appellant explained that the Veteran was exposed to asbestos while living on board ships and further noted that part of his duty as a maintenance man and carpenter was to cut asbestos boards with power saws.  Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, military equipment, etcetera. M21-1, Part IV, Subpart ii, Chapter 2, § C(9)(f).  The Board finds that the Veteran was exposed to asbestos during his service.  

The Veteran died on March [redacted], 2010 at age 84.  The immediate cause of death was failure to thrive, due to or as a consequence of right pleural effusion.  No other contributing or significant conditions were listed.  At the time of his death, the Veteran had been granted service connection for residuals of a fracture of the base of the fifth metacarpal, involving the right wrist.  A 10 percent rating had been assigned this disability.  

Letters from A.J.S., D.O., F.C.C.P., F.A.C.O.I., indicated that he felt the diagnosis of pleural disease was a direct result of shipboard exposure to asbestos fibers.  In support of her claim, the appellant has submitted a March 2011 statement from R.A.J., M.D., a private physician specializing in pulmonary and critical care.  Dr. J. stated he treated the Veteran for respiratory disorders prior to his death.  Dr. J. noted the Veteran had a history of asbestos exposure, and CT scans of the Veteran's lungs were consistent with such exposure.  Dr. J. opined that this exposure resulted in the Veteran's right pleural effusion which subsequently caused his death.  

In conclusion, after resolving reasonable doubt in the appellant's favor, the Board finds the Veteran's pleural effusion was due to or the result of in-service asbestos exposure.  This pleural effusion in turn ultimately contributed substantially or materially to cause the Veteran's death.  Resolving reasonable doubt, service connection for the cause of the Veteran's death is thus warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for cause of the Veteran's death is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


